                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                  No. 5:19-CV-443-BO

ROBERT M. SAMSON,                                     )
                                                      )
       Plaintiff,                                     )
                                                      )
V.                                                    )               ORDER
                                                      )
STA TE OF NORTH CAROLINA, et al.                      )
                                                      )
       Defendants.                                    )


       This matter is before the Court on plaintiffs motion find Director Bob Schurmeir in

contempt of federal court. The filing of a notice of appeal confers jurisdiction on the court of

appeals and simultaneously divests the district court of jurisdiction over aspects of the case

re levant to the appeal. Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (2012). On

February 11 , 2021 , plaintiff filed a notice of appeal as to this Court' s November 24, 2020 granting

defendant's motion to dismiss. Therefore, this Court does not have jurisdiction to consider

plaintiffs motion to find Director Schurmeir in contempt. Therefore, plaintiffs motion [DE 52] is

DENIED WITHOUT PREJUDICE.




SO ORDERED, this      jj__ day of April , 2021.

                                                 RRENCE W. BOYLE
                                               UNITED STATES DISTRICT




          Case 5:19-cv-00443-BO Document 54 Filed 04/19/21 Page 1 of 1
